Citation Nr: 1102425	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-08 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for coronary atherosclerosis 
with coronary artery disease and status post cardiac pacemaker 
implant, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Senior Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.  He was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in St. Paul, 
Minnesota continued a 10 percent evaluation for the 
service-connected coronary atherosclerosis with coronary artery 
disease.  

Thereafter, by a November 2005 rating action, the RO awarded a 
temporary total evaluation based on surgical or other treatment 
necessitating convalescence, effective from August 31, 2005, and 
confirmed the 10 percent rating, effective from November 1, 2005.  
The Veteran perfected a timely appeal with respect to the denial 
of his increased rating claim.  

During the current appeal, and specifically by a January 2006 
rating action, the RO recharacterized the Veteran's service-
connected cardiovascular disorder as coronary atherosclerosis 
with coronary artery disease and status post cardiac pacemaker 
implant and awarded an increased evaluation of 30 percent, 
effective from November 1, 2005, for this disability.  As the 
highest schedular rating allowable has not been awarded, and as 
the Veteran has not expressed agreement with the 30 percent 
evaluation awarded for his service-connected cardiovascular 
disorder, his increased rating claim for this disability remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Review of the claims folder indicates that the Veteran was last 
accorded a VA cardiovascular examination in January 2006.  
According to the report of the evaluation, the Veteran was 
determined to have a workload capacity equivalent to "six, 
possibly seven" metabolic equivalent testing units (METs) and a 
normal ejection fraction of 63%.  A report of a VA outpatient 
treatment session conducted in April 2006 reflects the Veteran's 
dizziness, lightheadedness, and shortness of breath.  

Unfortunately, the claims folder contains no records of 
subsequent treatment for, or evaluation of, the Veteran's 
service-connected coronary atherosclerosis with coronary artery 
disease and status post cardiac pacemaker implant.  In light of 
the absence of records of treatment for, or evaluation of, the 
Veteran's service-connected cardiovascular disorder within 
essentially the past five years, the Board finds that a remand of 
his increased rating claim is necessary.  The purpose of the 
remand is to accord him a contemporaneous medical examination.  
See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is no 
additional medical evidence which adequately addresses the level 
of impairment since previous examination).  See also Green 
v. Brown, 10 Vet. App. 111 (1997) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical examination) 
& Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").  

Additionally, the record reflects that the Veteran has received 
both private and VA cardiovascular treatment.  As previously 
stated herein, the claims folder contains no records of such 
medical care any later than 2006.  On remand, therefore, records 
of ongoing private and VA cardiovascular treatment should be 
obtained.  See, e.g., 38 U.S.C.A. § 5103A(c) (West 2002) & Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release 
of information form, procure copies of the 
records of cardiovascular treatment that the 
Veteran may have received from Dr. John Stock 
since February 2006.  Associate all such 
available records with the claims folder.  If 
any such documents are not available, that 
fact should be noted in the claims file.  

2.  Also, obtain copies of records of 
cardiovascular treatment that the Veteran may 
have received at the Fargo VA Medical Center, 
including the clinic in Fergus Falls, since 
April 2006.  Associate all such available 
records with the Veteran's claims folder.  If 
any such documents are not available, that 
fact should be noted in the claims file.  

3.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
current nature and extent of his 
service-connected coronary atherosclerosis 
with coronary artery disease and status post 
cardiac pacemaker implant.  The claims folder 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  

All pertinent pathology associated with this 
service-connected disability should be noted 
in the examination report.  In particular, 
the examiner should discuss the presence 
(including frequency) or absence of:  chronic 
congestive heart failure; episodes of acute 
congestive heart failure in the past year; 
workload in METs; left ventricular 
dysfunction (including the percentage of 
ejection fraction); and any associated 
dyspnea, fatigue, angina, dizziness, or 
syncope.  

In addition, the examiner should address the 
impact of the service-connected coronary 
atherosclerosis with coronary artery disease 
and status post cardiac pacemaker implant on 
the Veteran's occupational functioning 
(regardless of his age).  

A complete rationale for all opinions 
expressed must be provided.  

4.  Following completion of the above, 
re-adjudicate the issue of entitlement to a 
disability rating greater than 30 percent for 
the service-connected coronary 
atherosclerosis with coronary artery disease 
and status post cardiac pacemaker implant.  
If the decision remains in any way adverse to 
the Veteran, he and his representative should 
be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the applicable 
law and regulations considered pertinent to 
this issue as well as a summary of the 
evidence of record.  An appropriate period of 
time should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals 


(CONTINUED ON NEXT PAGE)
for Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


